DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,448,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the claimed features and limitations as recited in the instant application are also included in claims 1-20 of U.S. Patent No. 10,448,821.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,646,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the claimed features and limitations as recited in the instant application are also included in claims 1-15 of U.S. Patent No. 10,646,115.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8, 13, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kratzer et al. (US 7,771,052; already of record).
Regarding claims 2 and 13, Kratzer discloses, a method of identifying individuals impaired by a psychoactive substance other than alcohol, the method comprising:
presenting monocularly to a subject being tested (Col. 1, lines 59-67 and Col. 2, lines 1-23); to each eye separately, at least a first pattern of fixed spatial frequency with achromatic contrast between dark areas and light areas (Col. 1, lines 59-67 and Col. 2, lines 1-23 and 41-59), the achromatic contrast between the dark areas and the light areas being temporally alternately modulated at a temporal frequency that ranges between 10 Hz and 60Hz with a pattern of the contrast being such that the subject being tested perceives a frequency doubling in the pattern thereby evaluating retinal function, the first pattern having a first contrast ratio/value (Col. 3, lines 7-67 and Col. 4, lines 1-9);
presenting monocularly to the subject being tested (Col. 1, lines 59-67 and Col. 2, lines 1-23); to each eye separately a second pattern of fixed spatial frequency with achromatic contrast between dark areas and light areas (Col. 1, lines 59-67 and Col. 2, lines 1-23 and 41-59), the achromatic contrast between the dark areas and the light areas being temporally alternately modulated at a temporal frequency that ranges between 10 Hz and 60Hz with a pattern of the contrast being such that the subject being tested perceives a frequency doubling in the pattern (Col. 3, lines 7-67 and Col. 4, lines 1-9), the second pattern having a second contrast ratio/value different from the first pattern (Col. 3, lines 7-67 and Col. 4, lines 1-9),
querying whether the subject being tested perceives a frequency doubling for each of the first pattern and second pattern (Col. 3, lines 7-67 and Col. 4, lines 1-9);
identifying the first pattern in which frequency doubling is reported and the second pattern in which frequency doubling is not reported (Col. 3, lines 7-67 and Col. 4, lines 1-9);
when the first pattern is within the range of expected values, indicating that the test subject is not impaired (Col. 3, lines 7-67 and Col. 4, lines 1-9); and
when the first patterns is not within the range of expected values then indicating that the test subject 1s impaired (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claim 3, Kratzer discloses, varying the first pattern as to the first contrast ratio/value and varying the first pattern as to temporally alternate modulation in a range from 10 Hz to 60Hz (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claim 4, Kratzer discloses, varying the second pattern as to a third contrast ratio/value and varying the second pattern as to temporally alternate modulation in a range from 10 Hz to 60 Hz (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claim 5, Kratzer discloses, comparing the frequency doubling temporal value values identified to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing the frequency doubling temporal values to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the retinal visual functions tested (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claim 6, Kratzer discloses, comparing the frequency doubling temporal value values to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing them to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the functions tested (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claims 7 and 20, Kratzer discloses, presenting the pattern of fixed spatial frequency as an achromatic sinusoidal grating pattern (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Regarding claims 8 and 21, Kratzer discloses, holding the spatial frequency and the temporal frequency fixed of the first pattern while varying a contrast (Col. 3, lines 7-67 and Col. 4, lines 1-9).
	Regarding claim 16, Kratzer discloses, the processor is further programmed with an algorithm varying the first pattern as to the first contrast ratio/value and varying the first pattern as to temporally alternate modulation in a range from 10 Hz to 60Hz (Col. 3, lines 7-67 and Col. 4, lines 1-9).
	Regarding claim 17, Kratzer discloses, the processor is further programmed with an algorithm varying the second pattern as to a third contrast ratio/value and varying the second pattern as to temporally alternate modulation in a range from 10 Hz to 60 Hz (Col. 3, lines 7-67 and Col. 4, lines 1-9).

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. (US 7,771,052) as applied to claims 1 and 13 above, in view of Boult et al. (US 2011/0304465).
Kratzer remains as applied to claims 1 and 18 above.
Kratzer does not disclose using a vehicle ignition interlock wherein if the test subject is found to be impaired the vehicle ignition interlock prevents operation of a motor vehicle, and obtaining biometric recognition wherein a user driving the vehicle is identified to be the test subject who took the test.
Boult teaches, from the same field of endeavor that in a method and apparatus for identifying individuals with impaired vision that it would have been desirable to include using a vehicle ignition interlock wherein if the test subject is found to be impaired the vehicle ignition interlock prevents operation of a motor vehicle (Paragraph 0007), and obtaining biometric recognition wherein a user driving the vehicle is identified to be the test subject who took the test (Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a vehicle ignition interlock wherein if the test subject is found to be impaired the vehicle ignition interlock prevents operation of a motor vehicle, and obtaining biometric recognition wherein a user driving the vehicle is identified to be the test subject who took the test as taught by the method and apparatus for identifying individuals with impaired vision of Boult in the method and apparatus for identifying individuals with impaired vision of Kratzer since Boult teaches it is known to include these features in a method and apparatus for identifying individuals with impaired vision for the purpose of providing an inexpensive method and apparatus for identifying individuals with impaired vision that improves vehicle safety.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. (US 7,771,052) as applied to claim 7 above, in view of Atkins et al. (US 2007/0166675).
Kratzer remains as applied to claim 7 above.
Kratzer does not disclose presenting the sinusoidal grating patterns at an oblique angle to an ocular meridian, and presenting the sinusoidal grating patterns at a parallel or perpendicular to an ocular meridian.
Atkins teaches, from the same field of endeavor that in a method and apparatus for identifying individuals with impaired vision that it would have been desirable to include presenting the sinusoidal grating patterns at an oblique angle to an ocular meridian (Paragraphs 0149, 0156, 0167 and see Figs. 5 and 8), and presenting the sinusoidal grating patterns at a parallel or perpendicular to an ocular meridian (Paragraphs 0149, 0156, 0167 and see Figs. 5 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting the sinusoidal grating patterns at an oblique angle to an ocular meridian, and presenting the sinusoidal grating patterns at a parallel or perpendicular to an ocular meridian as taught by the method and apparatus for identifying individuals with impaired vision of Atkins in the method and apparatus for identifying individuals with impaired vision Kratzer since Atkins teaches it is known to include these features in a method and apparatus for identifying individuals with impaired vision for the purpose of providing an efficient and accurate method and apparatus for identifying individuals with impaired vision.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. (US 7,771,052) as applied to claim 13 above, in view of Ghajar et al. (US 2015/0126899; already of record).
Kratzer remains as applied to claim 13 above.
Kratzer does not disclose the processor is further programmed with an algorithm comparing the frequency doubling temporal value values identified to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing the frequency doubling temporal values to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the retinal visual functions tested, and the processor is further programmed with an algorithm comparing the frequency doubling temporal value values to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing them to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the functions tested.
Ghajar teaches, from the same field of endeavor that in a method and apparatus for identifying individuals with impaired vision that it would have been desirable to make the processor is further programmed with an algorithm comparing the frequency doubling temporal value values identified to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing the frequency doubling temporal values to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the retinal visual functions tested (Para. 0073-0074 and Figs. 7A-C), and the processor is further programmed with an algorithm comparing the frequency doubling temporal value values to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing them to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the functions tested (Para. 0073-0074 and Figs. 7A-C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the processor is further programmed with an algorithm comparing the frequency doubling temporal value values identified to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing the frequency doubling temporal values to the temporal values of a normal population who have not consumed the psychoactive substance and have no pathology effecting the retinal visual functions tested, and the processor is further programmed with an algorithm comparing the frequency doubling temporal value values to the contrast ratio values combined with temporal values in the modulation (alterations) and comparing them to the temporal values of a normal population who have not consumed the psychoactive substance as taught by the method and apparatus for identifying individuals with impaired vision of Ghajar in the method and apparatus for identifying individuals with impaired vision of Kratzer since Ghajar teaches it is known to include these features in a method and apparatus for identifying individuals with impaired vision for the purpose or providing an effective and accurate method and apparatus for identifying individuals with impaired vision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/14/2022